Case 2:20-cv-10949-LVP-MJH ECF No. 63 filed 05/11/20        PageID.1955   Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

  JAMAAL CAMERON; RICHARD
  BRIGGS; RAJ LEE; MICHAEL
  CAMERON; DAVID KUCHARSKI;
  MATTHEW SAUNDERS,                                Case No. 20-cv-10949
  individually and on behalf of all others
  similarly situated,                              Hon. Linda V. Parker

        Plaintiffs,

               v.

  MICHAEL BOUCHARD, in his
  official capacity as Sheriff of Oakland
  County; CURTIS D. CHILDS, in his
  official capacity as Commander of
  Corrective Services; OAKLAND
  COUNTY, MICHIGAN,

        Defendants.

                       PLAINTIFFS’ MOTION TO UNSEAL
                      DEPUTY GARY MCCLURE’S LETTER

       Plaintiffs Jamaal Cameron, Richard Briggs, Raj Lee, Michael Cameron, and

 Matthew Saunders respectfully move to unseal the letter sent to the court by Deputy

 Gary McClure (Docket No. 54). On May 8, 2020, Plaintiffs’ counsel notified

 Defense counsel via email of Plaintiffs’ intent to file a motion to unseal Deputy

 McClure’s letter and sought Defense counsel’s consent to the motion. Defense

 counsel declined to consent to the motion. The grounds for this motion are set forth

 in the Brief in Support of Plaintiffs’ Motion to Unseal.
  Case 2:20-cv-10949-LVP-MJH ECF No. 63 filed 05/11/20          PageID.1956   Page 2 of 11




                                        Respectfully Submitted,

/s/ Krithika Santhanam                         /s/ Cary S. McGehee
Krithika Santhanam (DC Bar No. 1632807)        Cary S. McGehee (P42318)
Thomas B. Harvey (MBE #61734MO)                Kevin M. Carlson (P67704)
Advancement Project National Office            Pitt, McGehee, Palmer,
1220 L Street, N.W., Suite 850                 Bonanni & Rivers, PC
Washington, DC 20005                           117 W. Fourth Street, Suite 200
Tel: (202) 728-9557                            Royal Oak, MI 48067
Ksanthanam@advancementproject.org              248-398-9800
Tharvey@advancementproject.org                 cmcgehee@pittlawpc.com
                                               kcarlson@pittlawpc.com
/s/ Philip Mayor
Philip Mayor (P81691)                          /s/ Allison L. Kriger________
Daniel S. Korobkin (P72842)                    Allison L. Kriger (P76364)
American Civil Liberties Union                 LaRene & Kriger, PLC
  Fund of Michigan                             645 Griswold, Suite 1717
2966 Woodward Ave.                             Detroit, MI 48226
Detroit, MI 48201                              (313) 967-0100
(313) 578-6803                                 Allison.kriger@gmail.com
pmayor@aclumich.org
dkorobkin@aclumich.org

/s/ Alexandria Twinem
Alexandria Twinem (D.C. Bar No. 1644851)
Civil Rights Corps
1601 Connecticut Ave NW, Suite 800
Washington, DC 20009
Tel: 202-894-6126 Fax: 202-609-8030
alexandria@civilrightscorps.org

                         Attorneys for Plaintiffs/Petitioners

Dated: May 11, 2020




                                           2
Case 2:20-cv-10949-LVP-MJH ECF No. 63 filed 05/11/20   PageID.1957   Page 3 of 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

  JAMAAL CAMERON; RICHARD
  BRIGGS; RAJ LEE; MICHAEL
  CAMERON; DAVID KUCHARSKI;
  MATTHEW SAUNDERS,                           Case No. 20-cv-10949
  individually and on behalf of all others
  similarly situated,                         Hon. Linda V. Parker

        Plaintiffs,

               v.

  MICHAEL BOUCHARD, in his
  official capacity as Sheriff of Oakland
  County; CURTIS D. CHILDS, in his
  official capacity as Commander of
  Corrective Services; OAKLAND
  COUNTY, MICHIGAN,

        Defendants.

       BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION TO UNSEAL
                 DEPUTY GARY MCCLURE’S LETTER
Case 2:20-cv-10949-LVP-MJH ECF No. 63 filed 05/11/20         PageID.1958    Page 4 of 11




                                  INTRODUCTION

       Plaintiffs Jamaal Cameron, Richard Briggs, Raj Lee, Michael Cameron, and

 Matthew Saunders respectfully move to unseal the letter from Deputy Gary

 McClure, which was entered as ECF Docket No. 54 on May 6, 2020.

       Even under ordinary circumstances, “[o]nly the most compelling reasons can

 justify” keeping a court record sealed from public view. Shane Grp., Inc. v. Blue

 Cross Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016). 1 And these are

 not ordinary circumstances. A deadly pandemic is rampaging through jails across

 the country. And instead of upholding its constitutional obligations to protect

 those in its custody, the Oakland County Jail is exposing people to the virus as

 punishment, and threatening public health in the process. It is difficult to imagine

 a case in which the public interest in access to court records would be stronger.

 Only an exceedingly strong justification, therefore, can warrant continuing to seal

 court records here. See id.

       Defendants cannot demonstrate anything close to the “compelling reasons”

 that would be required to keep the McClure letter sealed. It should, therefore, be

 unsealed. 2




 1
   Unless otherwise specified, all internal quotation marks, citations, and alterations
 are omitted throughout this motion.
 2
   Plaintiffs do not object to Deputy McClure’s phone number being redacted.

                                           2
Case 2:20-cv-10949-LVP-MJH ECF No. 63 filed 05/11/20       PageID.1959     Page 5 of 11




                            STANDARD OF REVIEW

       A party advocating to keep court records sealed “must analyze in detail . . .

 the propriety of secrecy, providing reasons and legal citations.” Shane, 825 F.3d at

 305-06. Conclusory assertions that disclosure might cause harm are insufficient.

 The proponent of sealing must provide “specific fact[s]” demonstrating the

 “specific” harm that will result if the document is not kept secret. Kamakana v.

 City & Cty. of Honolulu, 447 F.3d 1172, 1178, 1184 (9th Cir. 2006); see also In re

 Nat’l Prescription Opiate Litig., 927 F.3d 919, 929 (6th Cir. 2019) (requiring

 “particular and specific demonstration of fact” even to meet lower standard that

 applies to discovery documents). And it must show that this harm outweighs the

 strong presumption of public access to court records. See Shane, 825 F.3d at 307.

 Even then, any sealing must be “narrowly tailored.” Id. at 305. A whole document

 cannot be kept sealed when redaction will suffice.

                                   ARGUMENT

       It’s well-established that the public has a right to access court records—a

 right protected by both the First Amendment and the common law. See, e.g.,

 Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1177 (6th Cir.

 1983). There is, therefore, “a strong presumption in favor of openness as to court

 records.” Shane, 825 F.3d at 305. In light of this “strong presumption,” a party

 advocating to keep court records sealed bears a “heavy” burden: They must


                                          3
Case 2:20-cv-10949-LVP-MJH ECF No. 63 filed 05/11/20         PageID.1960       Page 6 of 11




 demonstrate “a compelling reason” for sealing, sufficient to overcome the public’s

 right to access court records. Id. Defendants have not—and cannot—do so. 3

       1. The burden for keeping court records sealed is particularly “heavy” in this

 case. As the Sixth Circuit has explained, “the greater the public interest in the

 litigation’s subject matter, the greater the showing necessary to overcome the

 presumption” of public access to court records. Shane, 825 F.3d at 305.

       This lawsuit is of great public importance. The spread of Covid-19 in the

 Oakland County Jail directly threatens public health, not just inside the jail but in

 the surrounding community—the worse the outbreak in the jail, the more likely it

 is that guards and medical personnel will bring the virus home to their families and

 neighborhoods. See Docket No. 33, at 6; cf. Brown & Williamson, 710 F.2d at

 1180 (“The public has a strong interest in obtaining the information contained in

 the court record,” where the “litigation potentially involves the health of

 citizens.”). Furthermore, the public has a strong interest in documents that shed

 light on how the jail is being operated and whether (or not) government officials

 are obeying the Constitution. Cf. Pansy v. Borough of Stroudsburg, 23 F.3d 772,

 788 (3d Cir. 1994) (where court record “involves issues or parties of a public

 nature, and involves matters of legitimate public concern, that should be a factor



 3
  Pursuant to Local Rule 7.1(a), Plaintiffs sought concurrence from counsel for
 Defendants in this motion, and Defendants indicated that they will not consent.

                                            4
Case 2:20-cv-10949-LVP-MJH ECF No. 63 filed 05/11/20         PageID.1961     Page 7 of 11




 weighing against entering or maintaining an order of confidentiality”).

       And finally, because this lawsuit is a class action, “by definition some

 members of the public are also parties to the case.” Shane, 825 F.3d at 305.

 Denying the public access to any court records here thus denies access to unnamed

 class members—people whose interests will be directly affected by the litigation.

 “[T]he standards for denying public access,” therefore, “should be applied with

 particular strictness.” Id.

       2. Defendants have not come close to meeting the strict standard required to

 keep the McClure letter sealed. Plaintiffs do not quarrel with the Court’s decision

 to provisionally seal the letter given the unconventional way in which it was filed

 and given the initial concerns the court expressed for Deputy McClure’s privacy.

 However, at the hearing on May 6, Defendants did not suggest that the letter

 should remain sealed and merely protested that the letter should not be given

 significant weight in light of its supposedly inflammatory nature and Deputy

 McClure’s supposed prejudice towards Defendant Bouchard. But the mere

 conclusory assertion that the letter is potentially inflammatory falls far short of

 what is required to keep court records sealed, particularly when the letter comes

 from an employee of the Jail whose perspective may be particularly of interest to

 the public (and perhaps this Court).

       For one thing, conclusory assertions are never sufficient to keep court


                                            5
Case 2:20-cv-10949-LVP-MJH ECF No. 63 filed 05/11/20          PageID.1962      Page 8 of 11




 records sealed. See Kamakana, 447 F.3d at 1182; Joy v. North, 692 F.2d 880, 894

 (2d Cir. 1982) (“[A] naked conclusory statement that publication of the Report will

 injure the bank in the industry and local community falls woefully short of the kind

 of showing which raises even an arguable issue as to whether it may be kept under

 seal.”). Keeping court records sealed requires a particular and specific

 demonstration of fact showing that disclosure will cause “a clearly defined and

 serious injury.” See Shane, 825 F.3d at 307; supra page 2. Defendants have not

 identified any harm that would result from disclosure, let alone made a factual

 showing that a “clearly defined and serious injury” sufficient to overcome the

 public’s right to access court records will result if the McClure letter is unsealed.

       Nor could they. The law has long been clear that the possibility that court

 records—even court records containing “unproven allegations”—“will expose a

 party to reputational” harm does not outweigh the public’s right to access them.

 United States v. Contents of Nationwide Life Ins Co. Account No. X0961 in name

 of Warshak, No. C-1-05-196, 2006 WL 971978, at *4 (S.D. Ohio Apr. 12, 2006)

 (citing cases going back four decades). As the Sixth Circuit has explained, “the

 natural desire of parties to shield prejudicial information . . . cannot be

 accommodated by courts without seriously undermining the tradition of an open

 judicial system.” Brown & Williamson, 710 F.2d at 1180. “Indeed, common sense

 tells us that the greater the motivation a [party] has to shield its operations, the


                                             6
  Case 2:20-cv-10949-LVP-MJH ECF No. 63 filed 05/11/20        PageID.1963   Page 9 of 11




   greater the public’s need to know.” Id.4

         Court records may not remain sealed simply because a party would prefer

   that the public not see them. A far more specific showing of far more serious harm

   is required. The Defendants cannot make this showing. The McClure letter should

   therefore be unsealed. Furthermore, courts have repeatedly stressed that where the

   public has a right to access court records, such access should be

   “immediate.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 126-27 (2d Cir.

   2006) (collecting cases). Given the pressing importance to public health, the

   unsealing should occur now, rather than later.

                                    CONCLUSION

         Because there is no compelling reason for sealing the McClure letter, it

   should be unsealed.



                                                  Respectfully Submitted,

/s/ Krithika Santhanam                            /s/ Cary S. McGehee
Krithika Santhanam (DC Bar No. 1632807)           Cary S. McGehee (P42318)
Thomas B. Harvey (MBE #61734MO)                   Kevin M. Carlson (P67704)
Advancement Project National Office               Pitt, McGehee, Palmer,
1220 L Street, N.W., Suite 850                    Bonanni & Rivers, PC
Washington, DC 20005                              117 W. Fourth Street, Suite 200

   4
    Furthermore, it’s difficult to imagine—and Defendants certainly have not
   demonstrated—that unsealing the McClure letter would have any additional impact
   on Defendants’ reputation beyond that of the lawsuit itself and the court records
   and testimony that are already public.

                                              7
 Case 2:20-cv-10949-LVP-MJH ECF No. 63 filed 05/11/20       PageID.1964   Page 10 of 11




Tel: (202) 728-9557                            Royal Oak, MI 48067
Ksanthanam@advancementproject.org              248-398-9800
Tharvey@advancementproject.org                 cmcgehee@pittlawpc.com
                                               kcarlson@pittlawpc.com
/s/ Philip Mayor
Philip Mayor (P81691)                          /s/ Allison L. Kriger________
Daniel S. Korobkin (P72842)                    Allison L. Kriger (P76364)
American Civil Liberties Union                 LaRene & Kriger, PLC
  Fund of Michigan                             645 Griswold, Suite 1717
2966 Woodward Ave.                             Detroit, MI 48226
Detroit, MI 48201                              (313) 967-0100
(313) 578-6803                                 Allison.kriger@gmail.com
pmayor@aclumich.org
dkorobkin@aclumich.org

/s/ Alexandria Twinem
Alexandria Twinem (D.C. Bar No. 1644851)
Civil Rights Corps
1601 Connecticut Ave NW, Suite 800
Washington, DC 20009
Tel: 202-894-6126 Fax: 202-609-8030
alexandria@civilrightscorps.org

                         Attorneys for Plaintiffs/Petitioners

Dated: May 11, 2020




                                           8
Case 2:20-cv-10949-LVP-MJH ECF No. 63 filed 05/11/20     PageID.1965        Page 11 of 11




                        CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing instrument was
         filed with the U.S. District Court through the ECF filing system
         and that all parties to the above cause was served via the ECF
         filing system on May 11, 2020.

               Signature: /s/ Carrie Bechill
                            117 W. Fourth Street, Suite 200
                            Royal Oak, MI 48067
                            (248) 398-9800
                            cbechill@pittlawpc.com




                                         9
